IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-16,289-03


Ex parte HAROLD DOUGLAS JONES, Applicant




On Application for Writ of Habeas Corpus from
Dallas County



Statement of Womack, J.,  respecting the dismissal of the application, in which
Price and Cochran, JJ., joined.


	The Court properly dismisses this application because post-conviction habeas corpus is
not available for claims of defects in proceedings under Chapter 64 of the Code of Criminal
Procedure. We so decided in Ex parte Baker, 185 S.W.3d 894 (Tex. Cr. App. 2006). In the same
opinion we pointed out that a habeas applicant who claims his Chapter 64 application was
mishandled may file another motion under Chapter 64 in the convicting court, which can process
his motion correctly.

Filed   March 21, 2007.
Do Not Publish.